Citation Nr: 1034627	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  06-36 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the disability rating reduction from 40 percent to 10 
percent for service-connected status post right ulnar fracture 
residuals, effective April 1, 2006, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Terrence T. Griffin








INTRODUCTION

The Veteran served on active duty from September 1968 to February 
1975 and from January 1976 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Nashville, 
Tennessee.


FINDING OF FACT

The medical evidence of record indicates the Veteran's right 
elbow disorder demonstrated sustained improvement and does not 
result in flexion limited to 90 degrees or less, extension 
limited to 45 degrees or more, or arthritis.  


CONCLUSION OF LAW

Reduction of the disability rating for a right elbow disorder 
from 40 percent to 10 percent was proper.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.105(e), 3.344, 4.1, 4.2, 
4.3, 4.7, 4.13, 4.20, 4.21, 4.31, 4.71a, Diagnostic Codes 5206 & 
5207 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), sets out VA's 
duty to notify and assist upon receipt of a claim for benefits.  
This appeal, however, arose out of the RO's decision to reduce 
the Veteran's 40 percent disability rating, after reviewing his 
medical records and recent VA examination, rather than from a 
claim for benefits by the Veteran.  Therefore, it appears that 
the provision of the law and regulations governing the duty to 
notify and assist a Veteran to substantiate a claim do not apply.  
Rather, the specific procedural safeguards set out in the 
regulations addressing rating reductions control.

In this regard, where a reduction in an evaluation for a service 
connected disability is warranted and a the lower disability 
rating would result in a reduction or discontinuance of 
compensation payments currently being made, a rating proposing 
the reduction or discontinuation must be prepared setting forth 
all material facts and reasons.  In addition, the RO must notify 
the Veteran that he has 60 days to present additional evidence 
showing that compensation should be continued at the present 
level.  38 C.F.R. § 3.105(e).  In a November 2005 proposed rating 
decision and a November 2005 letter to the Veteran, the RO 
satisfied these procedural requirements.

After completing the predetermination procedures specified in 38 
C.F.R. § 3.105(e), the RO must send the Veteran written notice of 
the final action.  This notice must set forth the reasons for the 
action and the evidence upon which the action is based.  Where a 
reduction of benefits is found warranted following consideration 
of any addition evidence submitted and the reduction was proposed 
under the provisions of 38 C.F.R. § 3.105(e), the effective date 
of the final action shall be the last day of the month in which a 
60-day period from the date of notice to the beneficiary of the 
final action expires.  38 C.F.R. § 3.105(e).  Here, notice of the 
final reduction decision was sent byway of a January 2006 
implementing rating action and January 2006 letter, with the 
effective date of the reduction being April 1, 2006.  Thus, the 
RO satisfied these notice requirements by allowing a 60-day 
period to expire before assigning the reduction effective date.

All relevant facts have been properly developed, and all evidence 
necessary for equitable resolution of the issue has been 
obtained.  The Veteran's service treatment records, and VA and 
private medical records have been obtained, and the Veteran has 
not indicated any additional records VA should seek to obtain on 
his behalf.  The Veteran has also been provided an appropriate VA 
examination and declined a hearing related to this claim.  
Accordingly, the Board concludes that no further assistance to 
the Veteran with the development of evidence is required.

Service-connected disabilities are rated in accordance with VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (Schedule), 
which is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as 
to which of two disability ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the degree of 
disability such doubt will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.

By way of history, a May 2003 rating action granted the Veteran 
service connection for residuals of a right elbow injury, 
assigning a 40 percent disability rating, effective August 5, 
2002.  In October 2005, the Veteran reported for a VA examination 
related to his right elbow disorder, and in the January 2006 
rating action at issue, his disability rating was reduced to 10 
percent, effective April 1, 2006.  

At the outset, the Board notes that the Veteran is right hand 
dominant; therefore, the disability ratings and analysis will 
correspond to limitation of elbow motion associated with a major 
joint, as required by applicable VA regulation.  See Report of 
Medical History, May 16, 1984; 38 C.F.R. § 4.69.  

Under applicable regulations, a 10 percent disability rating is 
warranted for elbow flexion limited to 100 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5206.  A 20 percent disability rating is 
appropriate where there is elbow flexion limited to 90 degrees.  
A 30 percent disability rating is warranted for elbow flexion 
limited to 70 degrees.  A 40 percent disability rating is 
appropriate for elbow flexion limited to 55 degrees.  The highest 
schedular disability rating of 50 percent is warranted for elbow 
flexion limited to 45 degrees.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5206.

Additionally, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5207, elbow extension limited to 45degrees or 60 degrees warrants 
a 10 percent disability rating.  A 20 percent disability rating 
is warranted for elbow extension limited to 75 degrees.  A 30 
percent disability rating is warranted for elbow extension 
limited to 90 degrees.  A 40 percent disability rating is 
warranted for elbow extension limited to 100 degrees.  The 
maximum schedular disability rating available for limitation of 
elbow extension is 50 percent and is warranted for extension 
limited to 110 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5207.

As the Veteran has not indicated, nor does the record suggest, 
that any additional relevant treatment records or medical 
documentation were generated, during the period under review, the 
only evidence related to the current severity of the Veteran's 
right elbow disorder is found in the October 2005 VA examination 
report.  During the examination interview, the Veteran reported 
experiencing daily pain and weakness associated with his right 
elbow disorder and relayed his impaired ability to undertake 
strenuous activities (i.e., heavy lifting).  Nonetheless, the 
Veteran indicated he was able to complete activities of daily 
living and experienced no right elbow flare-ups.  The examination 
report also documents the examiner's review of relevant treatment 
records, such as an X-ray revealing a healed right mid-shaft 
ulnar fracture that healed in near anatomic position.  The 
examiner then conducted an appropriate physical examination and 
reported the Veteran's pain-free right elbow (i) flexion from 
zero-to-145 degrees, (ii) extension to zero degrees, and (iii) 
supination and pronation from zero-to-80 degrees.  Further, the 
examiner noted the Veteran's subjective report of right arm 
weakness, but was unable to objectively confirm his account of 
symptoms.  The examiner also indicated there was no evidence of 
arthritis or any similar disorder.

The evidence of record does not support a rating in excess of 10 
percent for the Veteran's right elbow disorder.  The October 2005 
VA examination report reflects the Veteran's right elbow flexion 
being limited to 145 degrees; however, to obtain a 20 degree 
rating for this disorder, flexion must be limited to 90 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5206.  What is more, there 
is no evidence, during the period under review, reflecting 
limitation of right elbow flexion to 90 degrees or less.  
Accordingly, under Diagnostic Code 5206, the Veteran is not 
entitled to a rating in excess of 10 percent.  An improvement in 
a disability has actually occurred and such improvement actually 
reflects an improvement in the Veteran's ability to function 
under the ordinary conditions of life and work.  

Upon a review of the evidence generated during the period under 
review, the Board also finds that at no time did the Veteran have 
limitation of right elbow extension, so as to warrant the 
assignment of a compensable disability rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5207.  At his October 2005 VA 
examination, the Veteran had full pain-free extension to zero 
degrees and no other evidence of record reflects any impairment 
of right elbow extension.  Stated differently, the Veteran had 
full pain-free extension, for VA purposes, throughout the 
pendency of his present claim and there is no evidence his right 
elbow extension was ever limited to 45 degrees or more.  See 
38 C.F.R. § 4.71, Plate I; see also 38 C.F.R. § 38 C.F.R. 
§ 4.71a, Diagnostic Code 5207.  The record is absent of any 
evidence of painful right elbow motion or diagnosed arthritis, 
preventing the assignment of a compensable rating on this basis.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010, 5207.  As 
such, at no time does the evidence of record establish a basis 
for the assignment of a compensable rating, based on limitation 
of extension, for the Veteran's service connected right elbow 
disorder.  Therefore, to this extent the Veteran's appeal is 
denied.  

The Board has also considered other possibly applicable 
Diagnostic Codes; however, the medical evidence of record 
indicates the Veteran does not have (i) diagnosed ankylosis; (ii) 
forearm flexion limited to 100 degrees and extension limited to 
45 degrees; (iii) an impairment of the Flail elbow joint; (iv) 
nonunion of the radius and ulna with flail false joint; (v) 
malunion or nonunion of the ulna; (vi) malunion or nonunion of 
the radius; or, (vii) impaired forearm pronation and supination.  
As such, the rating criteria associated with these respective 
disorders are inapplicable.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5205, 5208, 5209, 5210, 5211, 5212 and 5213.  

At this time, the Board notes that based the evidence of record 
it is not necessary to assign any separate rating based on (i) 
impairment of finger movement due to tendon tie-up or (ii) muscle 
or nerve injury.  See 38 C.F.R. § 4.71a, Note.  There is no 
objective evidence of record that the Veteran has sustained any 
muscle impairment, as the October 2005 VA examiner only noted the 
presence of subjective complaints of muscle weakness.  Moreover, 
the October 2005 VA examiner specifically noted the Veteran's 
account right upper extremity pain, but provided an opinion that 
this was not likely related to the Veteran's service connected 
right elbow disorder.  As such, no consideration in this regard 
is warranted.  Id.

Additionally, the Board has considered the statements of the 
Veteran as to the extent of his current symptoms.  He is 
certainly competent to report that his symptoms are worse.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, in evaluating a 
disability rating claim, VA must only consider the factors as 
enumerated in the rating criteria discussed above, which in part 
involves the examination of clinical data gathered by competent 
medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994).  To the extent that the Veteran argues or suggests that 
the clinical data supports a higher disability rating or that the 
rating criteria should not be employed, he is not competent to 
make such an assertion.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992) (holding that a witness must be competent in 
order for his statements or testimony to be probative as to the 
facts under consideration).

Extraschedular Consideration

Additionally, the Board has considered whether the Veteran's 
claim warrants referral to the Chief Benefits Director of VA's 
Compensation and Pension Service under 38 C.F.R. § 3.321.  In a 
recent case, the Court clarified the analytical steps necessary 
to determine whether referral for extraschedular consideration is 
warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
Veteran's disability level and symptomatology.  Id. at 115.  If 
the schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

The Board has considered the Veteran's reports related to the 
impact his service-connected right elbow disorder has on his 
ability to work and perform the daily activities of living.  
Nevertheless, the Board finds that the disability rating that has 
been assigned contemplates the level of impairment reported by 
the Veteran and there is no aspect of the Veteran's disability 
that is not contemplated by the schedular criteria.  Moreover, 
there is no evidence of any unusual or exceptional circumstances, 
such as marked interference with employment or frequent periods 
of hospitalization, for which the Veteran has not been 
compensated or that is not contemplated in the respective ratings 
assigned, as to take this matter outside the norm and to warrant 
an extraschedular rating.  Once again, the Board, having 
considered both the Veteran's reports of impairment and the 
medical evidence of record, concludes that the rating schedule 
contemplates this loss of working time, due to exacerbations, 
which is commensurate with the Veteran's level of disability.  
See 38 C.F.R. § 4.1.  See also VAOPGCPREC 5-2005 (Nov. 25, 2005).  
For the aforementioned reasons, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).


ORDER

The disability rating reduction from 40 percent to 10 percent for 
service-connected status post right ulnar fracture residuals, 
effective April 1, 2006, was proper; the appeal is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


